                                           Case 5:18-cv-04492-BLF Document 39 Filed 08/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                    Case No. 18-04492 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California
 United States District Court




                                  13               v.

                                  14     KENNEDY BENJAMIN RINEY,
                                  15                       Defendant.
                                  16

                                  17

                                  18            The Court has dismissed this case without prejudice pursuant to Rule 4(m) of the

                                  19   Federal Rules of Civil Procedure. Judgement shall be entered accordingly.

                                  20            The Clerk shall close the file.

                                  21            IT IS SO ORDERED.

                                  22   Dated: __August 21, 2020____                      ________________________
                                                                                         BETH LABSON FREEMAN
                                  23                                                     United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\04492Saddozai_judgment
                                  26

                                  27

                                  28
